United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 25, 2006
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                          ))))))))))))))))))))))))))             Clerk

                                No. 05-30665

                          ))))))))))))))))))))))))))


UNITED STATES OF AMERICA,

                  Plaintiff–Appellee,

                  v.

DEMORRIS JONES,

                  Defendant–Appellant.


         Appeal from the United States District Court for the
                     Western District of Louisiana

                       U.S.D.C. No. 5:03-cr-50112-05



Before DeMOSS, BENAVIDES and PRADO, Circuit Judges.

PER CURIAM:*

     Appellant Demorris Jones pleaded guilty to conspiring to

defraud the United States in violation of 18 U.S.C. § 371.

Applying a downward departure, the district court sentenced him

to six months of imprisonment and three years of supervised

release and ordered restitution.

     After Jones began his supervised release, the U.S. Probation


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
Office submitted a petition detailing three Grade C release

violations: (1) failure to submit timely monthly reports; (2)

failure to notify the probation office of change of address; and

(3) failure to make restitution payment.     For such violations,

the Sentencing Guidelines call for a term of imprisonment of five

to eleven months, if, like Jones, the violator falls into

criminal history category III.1    The district court held a

revocation hearing, at which Jones admitted committing the

violations.   After considering the United States Sentencing

Guidelines, Jones’ criminal history and the record, the district

court imposed twenty-four months of incarceration, the statutory

maximum for the underlying offense.

     Jones appeals the sentence’s imposition as erroneous because

it exceeds the Sentencing Guidelines’ advisory range.      This court

has declined to define precisely the standard of review to be

applied to sentences imposed when supervised release is revoked,

United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), and

we need not do so today.    We have routinely upheld release

revocation sentences in excess of the advisory range but within

the statutory maximum as meeting both standards considered in

Hinson.2   See, e.g., id.; U.S. v. Boykin, No. 05-50704, 2006 WL
1
       U.S. SENTENCING GUIDELINES MANUAL § 7B1.4(2006)(hereinafter
“Sentencing Guidelines”).
     2
       Hinson considered two standards, (1) the “plainly
unreasonable” standard in 18 U.S.C. § 3742(a), applied to
revocation sentences before United States v. Booker, 543 U.S. 220

                                  2
616031 at *1 (5th Cir. Mar. 13, 2006); U.S. v. Green, 162 F.App’x

283, 284 (5th Cir. 2006).    Jones makes no compelling argument

distinguishing his case.    The district court considered the

Sentencing Guidelines’ range, Jones’ criminal history and the

record in choosing its sentence.       The twenty-four month sentence

it imposed on revocation here is reasonable and accordingly

neither "unreasonable" nor    "plainly unreasonable."     We find no

reversible error in its means or ends, and so the sentence is

AFFIRMED.




(2005), and (2) Booker’s “unreasonableness” standard.

                                   3